

114 S2931 IS: Botnet Prevention Act of 2016
U.S. Senate
2016-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2931IN THE SENATE OF THE UNITED STATESMay 16, 2016Mr. Graham (for himself, Mr. Whitehouse, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to protect Americans from cybercrime.
	
 1.Short titleThis Act may be cited as the Botnet Prevention Act of 2016. 2.Shutting down botnets (a)AmendmentSection 1345 of title 18, United States Code, is amended—
 (1)in the heading, by inserting and abuse after fraud; (2)in subsection (a)—
 (A)in paragraph (1)— (i)in subparagraph (B), by striking or at the end;
 (ii)in subparagraph (C), by inserting or after the semicolon; and (iii)by inserting after subparagraph (C) the following:
							
 (D)violating or about to violate section 1030(a)(5) of this title where such conduct has caused or would cause damage (as defined in section 1030) without authorization to 100 or more protected computers (as defined in section 1030) during any 1-year period, including by—
 (i)impairing the availability or integrity of the protected computers without authorization; or (ii)installing or maintaining control over malicious software on the protected computers that, without authorization, has caused or would cause damage to the protected computers;; and
 (B)in paragraph (2), by inserting , a violation described in subsection (a)(1)(D), before or a Federal; and (3)by adding at the end the following:
					
 (c)A restraining order, prohibition, or other action described in subsection (b), if issued in circumstances described in subsection (a)(1)(D), may, upon application of the Attorney General—
 (1)specify that no cause of action shall lie in any court against a person for complying with the restraining order, prohibition, or other action; and
 (2)provide that the United States shall pay to such person a fee for reimbursement for such costs as are reasonably necessary and which have been directly incurred in complying with the restraining order, prohibition, or other action..
 (b)Technical and conforming amendmentThe table of sections for chapter 63 of title 18, United States Code, is amended by striking the item relating to section 1345 and inserting the following:
				1345. Injunctions against fraud and abuse..
			3.Aggravated damage to a critical infrastructure computer
 (a)In generalChapter 47 of title 18, United States Code, is amended by inserting after section 1030 the following:
				
					1030A.Aggravated damage to a critical infrastructure computer
 (a)OffenseIt shall be unlawful, during and in relation to a felony violation of section 1030, to knowingly cause or attempt to cause damage to a critical infrastructure computer, if such damage results in (or, in the case of an attempted offense, would, if completed, have resulted in) the substantial impairment—
 (1)of the operation of the critical infrastructure computer; or (2)of the critical infrastructure associated with such computer.
 (b)PenaltyAny person who violates subsection (a) shall, in addition to the term of punishment provided for the felony violation of section 1030, be fined under this title, imprisoned for not more than 20 years, or both.
 (c)Consecutive sentenceNotwithstanding any other provision of law— (1)a court shall not place any person convicted of a violation of this section on probation;
 (2)except as provided in paragraph (4), no term of imprisonment imposed on a person under this section shall run concurrently with any term of imprisonment imposed on the person under any other provision of law, including any term of imprisonment imposed for the felony violation of section 1030;
 (3)in determining any term of imprisonment to be imposed for the felony violation of section 1030, a court shall not in any way reduce the term to be imposed for such violation to compensate for, or otherwise take into account, any separate term of imprisonment imposed or to be imposed for a violation of this section; and
 (4)a term of imprisonment imposed on a person for a violation of this section may, in the discretion of the court, run concurrently, in whole or in part, only with another term of imprisonment that is imposed by the court at the same time on that person for an additional violation of this section, if such discretion shall be exercised in accordance with any applicable guidelines and policy statements issued by the United States Sentencing Commission pursuant to section 994 of title 28.
 (d)DefinitionsIn this section— (1)the terms computer and damage have the meanings given the terms in section 1030; and
 (2)the term critical infrastructure means systems and assets, whether physical or virtual, so vital to the United States that the incapacity or destruction of such systems and assets would have catastrophic regional or national effects on public health or safety, economic security, or national security..
 (b)Table of sectionsThe table of sections for chapter 47 of title 18, United States Code, is amended by inserting after the item relating to section 1030 the following:
				1030A. Aggravated damage to a critical infrastructure computer..
			4.Stopping trafficking in botnets
 (a)In generalSection 1030 of title 18, United States Code, is amended— (1)in subsection (a)—
 (A)in paragraph (7), by adding or at the end; and (B)by inserting after paragraph (7) the following:
						
 (8)intentionally traffics in the means of access to a protected computer, if— (A)the trafficker knows or has reason to know the protected computer has been damaged in a manner prohibited by this section; and
 (B)the promise or agreement to pay for the means of access is made by, or on behalf of, a person the trafficker knows or has reason to know intends to use the means of access to—
 (i)damage the protected computer in a manner prohibited by this section; or (ii)violate section 1037 or 1343;;
 (2)in subsection (c)(3)— (A)in subparagraph (A), by striking (a)(4) or (a)(7) and inserting (a)(4), (a)(7), or (a)(8); and
 (B)in subparagraph (B), by striking (a)(4), or (a)(7) and inserting (a)(4), (a)(7), or (a)(8); (3)in subsection (e)—
 (A)in paragraph (11), by striking and at the end; (B)in paragraph (12), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (13)the term traffic, except as provided in subsection (a)(6), means transfer, or otherwise dispose of, to another as consideration for the receipt of, or as consideration for a promise or agreement to pay, anything of pecuniary value.; and
 (4)in subsection (g), in the first sentence, by inserting , except for a violation of subsection (a)(8), after of this section.